Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered June 15, 1999, convicting defendant, after a jury trial, of robbery in the first and third degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years and 3V2 to 7 years, respectively, unanimously modified, on the law, to the extent of vacating the conviction of robbery in the third degree, and otherwise affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s witnesses and the inconsistencies in their testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations. The fact that defendant was acquitted of certain counts does not warrant a different conclusion.
As the People concede, defendant’s conviction of the lesser included offense of robbery in the third degree must be vacated (People v Stokes, 278 AD2d 18, lv denied 96 NY2d 763). Concur—Williams, P.J., Saxe, Buckley, Ellerin and Rubin, JJ.